Citation Nr: 0629910	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 
percent for chronic prostatitis prior to February 12, 2003 
and in excess of 20 percent from February 12, 2003.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and from April 1965 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a June 2002 decision, the Board 
denied entitlement to service connection for PTSD.  The 
veteran appealed the decision to United States Court of 
Appeals for Veterans Claims (Court).  In September 2003, the 
parties filed of the joint motion to vacate the Board's June 
2002 decision and to remand the issue of entitlement to 
service connection for PTSD.  The joint motion was adopted by 
the Court, as indicated by its order dated in September 2003.  
During the pendency of this appeal, jurisdiction of this 
matter was transferred to the RO in Oakland, California.   

In October 2003, the issue of entitlement to an increased 
rating for chronic prostatitis was remanded to the RO for 
additional development.  

In January 2004, the issue of entitlement to service 
connection for PTSD was remanded to the RO for additional 
development.  

In an August 2006 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to 
special monthly compensation for loss of use of a creative 
organ due to the service-connected chronic prostatitis.  This 
issue is referred to the RO for appropriate actin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA has an obligation to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence the 
claimant is responsible for obtaining.  38 U.S.C.A. § 5103(a) 
(West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran has not been provided with notice of the 
evidence and information needed to substantiate the claim for 
entitlement to service connection for PTSD.  Specifically, 
the veteran should be notified that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Regarding the claim for an increased rating for chronic 
prostatitis, the medical evidence of record shows that the 
service-connected disability has worsened.  VA treatment 
records dated in 2004 indicate that the veteran had symptoms 
of suprapubic pain, suprapubic burning with voiding, 
straining to void, intermittent voiding, sense of incomplete 
emptying, and increased nocturia and daytime frequency.  In 
March 2004, his medications were increased.  Because of the 
evidence of worsening since the last examination in April 
1998, a new examination is needed to determine the severity 
of the chronic prostatitis.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The record shows that the veteran reported that he was 
treated for chronic prostatitis at the VA medical facility at 
Palo Alto.  The claims file does not include treatment 
records from this facility from October 2004.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  

In view of the above, the case is REMANDED for the following 
actions:

1.  The RO/AMC should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) pertaining to the claim for 
entitlement to service connection for 
PTSD.  The veteran should be notified of 
the evidence and information needed to 
substantiate the claim for entitlement to 
service connection for PTSD including 
notice of the provisions of 38 C.F.R. 
§ 3.304(f) (2005). 

2. The RO/AMC should contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) and request 
verification of enemy hostilities 
encountered by the veteran's units of 
assignment in Vietnam:  

	June 1967 to May 1968 - HHC SP TRPS
	May 1968 to February 1969 - HHC 4th 
TC CO.

3.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue at VA and non-VA 
medical facilites should be obtained.

4.  After allowing for an appropriate 
amount of time for the response from the 
JSRRC to the above request, the RO should 
arrange for the claims file to be 
reviewed to determine whether was exposed 
to a stressor consistent with the 
statement he provided in May 1998. 

If so, the veteran should be scheduled 
for a VA examination by a psychiatrist in 
order to determine the nature and 
etiology of all current psychiatric 
pathology. All necessary tests and 
studies should be accomplished, and 
clinical manifestations should be 
reported in detail. An opinion should be 
provided regarding the likelihood that 
the veteran has PTSD stemming from the 
verified inservice stressor or any other 
chronic psychiatric disorder related to 
his period of military service. The 
claims folder should be provided to the 
examiner in conjunction with the 
examination.  Reasons and bases for all 
conclusions should be noted.
 
5.  The RO/AMC should obtain all records 
of the veteran's treatment for chronic 
prostatitis from the VA medical center in 
Palo Alto from October 2004.    

6.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the nature and 
severity of the chronic prostatitis.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report whether the 
predominant area of dysfunction due to 
chronic prostatitis is voiding 
dysfunction (urine leakage, frequency, or 
obstructed voiding) or urinary tract 
infection.  

The examiner should report whether the 
chronic prostatitis causes continual 
urine leakage, post surgical urinary 
diversion, urinary incontinence, or 
stress incontinence requiring the wearing 
of absorbent materials, which must be 
changed less than 2 times per day, 2 to 4 
times per day, or more than 4 times per 
day.

The examiner should report whether the 
chronic prostatitis causes urinary 
frequency with daytime voiding interval 
between two and three hours, one to tow 
hours, or less than one hour; or 
awakening to void two times per night, 
three to four times per night, or five or 
more times per night.

The examiner should report whether the 
chronic prostatitis causes obstructed 
voiding with marked obstructive 
symptomatology (hesitance, slow or weak 
stream, decreased force of stream) with 
any one or combination of the following: 
post void residuals greater than 150 cc, 
uroflowmetry markedly diminished peak 
flow rate (less than 10 cc/sec), 
recurrent urinary tract infections 
secondary to obstruction, or stricture 
disease requiring periodic dilatation 
every 2 to 3 months; or urinary retention 
requiring intermittent or continuous 
catheterization.

The examiner should report whether the 
chronic prostatitis is manifested by 
urinary tract infection requiring long-
term drug therapy, 1 to 2 
hospitalizations per year and/or 
requiring intermittent intensive 
management; or with recurrent symptomatic 
infection requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring continuous 
intensive management.

If possible, the examiner should report 
the symptoms and manifestations of the 
chronic prostatitis from 1997 to present.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  The examiner should provide 
a rationale for all conclusions.

7.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



